OPINION — AG — ** PUBLIC TRUST — CONTRACT — PRIVATE PERSON ** A PUBLIC TRUST CREATED PURSUANT TO 60 O.S. 176 [60-176] ET SEQ., AS AMENDED, AND 63 O.S. 2256 [63-2256] THE BENEFICIARY OF WHICH IS AN INCORPORATED CITY OR TOWN, IS SUBJECT TO THE COMPETITIVE BIDDING REQUIREMENTS OF 60 O.S. 176 [60-176](F) WHEN ENTERING INTO A CONTRACT WITH A PRIVATE PERSON FOR THE PROVISION OF MUNICIPAL SOLID WASTE COLLECTION AND DISPOSAL SERVICES BECAUSE SUCH CONTRACT FOR THE RENDITION OF THOSE SERVICES IS NECESSARILY A CONTRACT FOR LABOR AND/OR EQUIPMENT WHICH WOULD THEREFORE BE A CONTRACT WITHIN THE CLASS OF CONTRACTS REQUIRED TO BE COMPETITIVELY BID PURSUANT TO 60 O.S. 176 [60-176](F) (MUNICIPALITY) CITE: 60 O.S. 179 [60-179], 60 O.S. 176 [60-176](A), 60 O.S. 176 [60-176](F), 63 O.S. 2256 [63-2256], 63 O.S. 2256 [63-2256](A) (WILLIAM D. LAFORTUNE)